Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 01-13-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-22 are pending. 

Response to Amendment
The amendment filed on 01-23-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 10, 14 and 18 as well as added new dependent claim 22. Applicant has added allowable limitations to independent claims 1, 10 14 and 18 to expedite allowance of the instant application.

Applicant has amended claims 1, 10, 14 and 18 as well as added new dependent claim 22. Applicant has added allowable limitations to independent claims 1, 10 14 and 18 to expedite allowance of the instant application. Applicant arguments filed on 01-13-2021 under remark regarding allowable limitations “a width of the first switching signal and a width of the second switching signal in the first horizontal time differ from each other and the width of the first switching signal is a first width of three different widths 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Applicant has amended claims 1, 10, 14 and 18 as well as added new dependent claim 22. Applicant has added allowable limitations to independent claims 1, 10 14 and 18 to expedite allowance of the instant application. Applicant’s arguments filed on 01-13-2021 are convincing. As argued by applicant in remarks of 01-13-2021 under claim rejection page 11, paragraph 4 Lines 2, 3 and paragraph 5; the prior arts of Hirofumi Nakagawa et al. (US 20040041826 A1) in view of Tomohiko Yamamoto et al. (Us 20020008688 Al) and  Jeong-Pyo KIM et al. (US 20170169756 Al) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a width of the first switching signal and a width of the second switching signal in the first horizontal time differ from each other and the width of the first switching signal is a first width of three different widths and the width of the second switching signal is a second width of the three different widths.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-15-2021